Citation Nr: 1437399	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  09-03 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military duty from July 21, 1966 to August 9, 1966.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied service connection for depression (claimed as a mental condition/psychological problems).

The Veteran's claim on appeal was recharacterized as one for service connection for an acquired psychiatric disorder to include depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran was scheduled to testify during at a hearing before a Veterans Law Judge in May 2012, but failed to appear and did not request that the hearing be rescheduled.  The Board finds that all due process requirements were met regarding his hearing request.

In July 2012, the Board remanded the Veteran's claim to the Agency for Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In July 2012, the Board directed that the Veteran undergo VA examination.  In rendering an opinion, the examiner was directed to "specifically discuss the Veteran's August 1966 medical history report, separation examination report," and post service VA treatment records.

In August 2012, the Veteran underwent VA examination.  The examination report shows that the examiner reviewed the Veteran's "c- file" and electronic file.  The examiner opined that it was less likely than not that the Veteran's depression symptoms were the result of his military service.  The examiner did not discuss the Veteran's August 1966 medical history report and separation examination report.  This was contrary to the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Also, the August 2012 VA examiner noted that the Veteran was last seen by a clinic psychiatrist in May 2012.  Medical records from the VA medical centers (VAMCs) in Salisbury and Houston, Texas, dated to July 2010, are in the claims file.  There are no VA medical records in the Veteran's Virtual VA electronic file.  VA has a duty to obtain the outstanding records.  38 U.S.C.A. § 5103A(b),(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(2) (2013).

In January 2013, the Board received a copy of an October 1995 administrative decision awarding the Veteran Social Security Administration (SSA) disability benefits.  He was found disabled due to Lyme disease, inflammatory arthritis, and transient ischemic attacks.  A complete copy of the Veteran's SSA records has not been associated with the claims file.  The records considered by the SSA in its award of disability benefits should be obtained prior to consideration of the Veteran's claim. 38 C.F.R. § 3.159(c) (2 (2013); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records considered in conjunction with the 1995 SSA decision and any subsequent determinations regarding the Veteran.

2.  Obtain all records regarding the Veteran's treatment at the VAMCs in Salisbury and Houston, for psychiatric disabilities since August 2010.

3.  After completing the development requested above, return the Veteran's claims file to the VA examiner who performed the August 7, 2012 VA mental disorders examination for an addendum opinion.  The examiner should review the claims file, including the Veteran's service treatment records, and her examination report, and address the following:

The examiner should provide an opinion as to whether it is as likely as not, that the Veteran's major depressive disorder had its onset during military service.  The examiner must specifically discuss the Veteran's August 1966 medical history report and separation examination report.

Reasons should be provided for all opinions.  (A clinical evaluation should be scheduled only if deemed necessary by the examiner.)

4.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

